“Case 1:19-cr-00706-ALC Document 2 Filed 10/02/19 Page1of5

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a xX

 

UNITED STATES OF AMERICA : SEALED INDICTMENT
- Vv. - : 19 Cr.

JAYSEAN SUTTON and
PEDRO DAVILA,

chou, = LQCRIM:

mae a ei Xx

 

COUNT ONE
(Conspiracy to Commit Robbery)

The Grand Jury charges:

1. On or about August 25, 2019, in the Southern District of
New York and elsewhere, JAYSEAN SUTTON and PEDRO DAVILA, the
defendants, and others known and unknown, knowingly did combine,
conspire, confederate, and agree together and with each other to
commit robbery, as that term is defined in Title 18, United States
Code, Section 1951(b) (1), and would and did thereby obstruct,
delay, and affect commerce and the movement of articles and
commodities in commerce, as that term is defined in Title 18,
United States Code, Section 1951(b) (3), to wit, SUTTON and DAVILA
conspired to commit a gunpoint robbery in a jewelry store in
Manhattan, New York.

(Title 18, United States Code, Section 1951.)
Hye
:

Case 1:19-cr-O0706-ALC Document 2 Filed 10/02/19 Page 2 of 5

we

COUNT TWO
(Robbery)

The Grand Jury further charges:

2. On or about August 25, 2019, in the Southern District of
New York, JAYSEAN SUTTON and PEDRO DAVILA, the defendants, and
others known and unknown, knowingly did commit robbery, as that
term is defined in Title 18, United States Code, Section
1951 (b) (1), and did thereby obstruct, delay, and affect commerce
and the movement of articles and commodities in commerce, as that
term is defined an Title 18, United States Code, Section
1951 (b) (3), and did aid and abet the same, to wit, SUTTON and
DAVILA participated in a gunpoint robbery in a jewelry store in
Manhattan, New York.

(Title 18, United States Code, Sections 1951 and 2.)
ra

Case 1:19-cr-O0706-ALC Document 2 Filed 10/02/19 Page 3 of 5

“al

COUNT THREE
(Firearms Offense)

The Grand Jury further charges:

3. On or about August 25, 2019, in the Southern District of
New York, JAYSEAN SUTTON and PEDRO DAVILA, the defendants, during
and in relation to a crime of violence for which they may be
prosecuted in a court of the United States, namely, the robbery
charged in Count Two of this Indictment, knowingly did use and
carry firearms, and in furtherance of such crime, did possess
firearms, and did aid and abet the use, carrying, and possession
of firearms, which were brandished.

(Title 18, United States Code, Sections 924(c) (1) (A) (i), (ii) and
2.)

FORFEITURE ALLEGATIONS

 

4, As a result of committing the offenses alleged in Counts
One and Two of the Indictment, JAYSEAN SUTTON and PEDRO DAVILA,
the defendants, shall forfeit to the United States, pursuant to
Title 18, United States Code, Section 981(a)(1)(C) and Title 28,
United States Code, Section 2461(c), any and all property, real
and personal, that constitutes or is derived from proceeds
traceable to the commission of said offenses, including but not
limited to a sum of money in United States currency representing
the amount of proceeds personally obtained by the defendants

traceable to the commission of said offenses.
Case 1:19-cr-00706-ALC Document 2 Filed 10/02/19 Page 4of5

SUBSTITUTE ASSETS PROVISION
5. If any of the above-described forfeitable property, as
a result of any act or omission of the defendants:
a. cannot be located upon the exercise of due
diligence;
b. has been transferred or sold to, or deposited

with, a third person;

Cc. has been placed beyond the jurisdiction of the
Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 21, United

States Code, Section 853(p) and Title 28, United States Code,

Section 246l(c), to seek forfeiture of any other property of the

defendants up to the value of the above forfeitable property.
(Title 18, United States Code, Section 982;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Wi Befeg x. Grn

FOREPERSON GEOFFREY §. BERMAN woh
United States Attorney
Case 1:19-cr-00706-ALC Document 2 Filed 10/02/19 Page 5of5

Form No. USA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
Vv.

JAYSEAN SUTTON, and
PEDRO DAVILA

Defendants.

 

SEALED INDICTMENT

 

19 Cr.
(18 U.S.C. §§ 924(c), 1951, and 2.)
GEOFFREY S. BERMAN Sf

" “Fo reperson Cl

 

 
